
	

113 HRES 623 IH: Recognizing the importance of dyslexia and other specific learning disabilities and promoting research, education, and awareness.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 623
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mrs. Beatty (for herself, Mr. Carson of Indiana, Ms. Norton, Mr. Johnson of Georgia, Mr. Ruppersberger, Mr. Himes, Ms. Shea-Porter, Ms. Brownley of California, Ms. Kuster, Ms. Jackson Lee, Ms. Lee of California, Ms. Lofgren, Mr. Payne, Mr. Rangel, Mr. Swalwell of California, Mr. Sherman, Mr. Quigley, Mr. Stivers, and Ms. Kelly of Illinois) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the importance of dyslexia and other specific learning disabilities and promoting
			 research, education, and awareness.
	
	
		Whereas this resolution may be cited as the Sydney Crawford Resolution;
		Whereas dyslexia is a brain-based learning disability that specifically impairs a person’s ability
			 to read;
		Whereas a specific learning disability is a brain-based genetic characteristic that results in the
			 imperfect ability to listen, think, speak, read, write, spell, or do
			 mathematical calculations, and often impacts overall school success;
		Whereas dyslexia is a specific learning disability;
		Whereas common characteristics among people with dyslexia include difficulty with phonological
			 processing, spelling, and rapid visual-verbal responding;
		Whereas an estimated 10 percent of individuals have some form of dyslexia;
		Whereas dyslexia is more common in boys than in girls;
		Whereas specific learning disabilities are highly prevalent yet 1 in 20 public school students are
			 identified with them;
		Whereas learning and attention issues often affect students who have a weakness in a specific skill
			 area, but it is important to recognize that these students have strengths
			 in higher-level cognitive functions, such as reasoning, critical thinking,
			 concept formation, and problem-solving;
		Whereas dyslexia can be inherited, and recent studies have identified a number of genes that may
			 predispose an individual to developing dyslexia;
		Whereas treatment for dyslexia should include modifying teaching methods and the educational
			 environment to meet the specific needs of the individual with dyslexia;
		Whereas dyslexia affects a wide range of people and produces different symptoms at varying degrees
			 of severity so predictions are hard to make;
		Whereas the prognosis for individuals with dyslexia is generally good for individuals whose
			 dyslexia is identified early, who have supportive family and friends and a
			 strong self-image, and who are involved in a proper remediation program;
		Whereas current research avenues focus on developing techniques to diagnose and treat dyslexia and
			 other learning disabilities, increasing the understanding of the
			 biological and possible genetic bases of learning disabilities, and
			 exploring the relationship between neurophysiological processes and
			 cognitive functions with regard to reading ability and learning;
		Whereas great progress has been made in understanding learning and attention deficient issues at a
			 scientific level, including their epidemiology, cognitive and
			 neurobiological bases, and in the use of assistive technology to improve
			 access to learning;
		Whereas early identification of learning and attention issues is critical and must lead to focused,
			 evidenced-based interventions, necessary accommodations, self-awareness,
			 self-empowerment, and school and life success; and
		Whereas enforcing existing Federal civil rights and education law on this matter will improve
			 access to learning for all: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the importance of conducting research, education, and awareness on dyslexia and other
			 specific learning disabilities;
			(2)recognizes that all people of the United States should become more informed about and aware of
			 dyslexia and other specific learning disabilities;
			(3)recognizes the importance of acknowledging the struggles and successes of those, like Sydney
			 Crawford, who live with dyslexia and other specific learning disabilities;
			 and
			(4)commends the excellent work of organizations dedicated to dyslexia research to educate, support,
			 and provide hope for people with dyslexia and their families.
			
